Name: 93/507/EEC: Commission Decision of 21 September 1993 on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural activity;  means of agricultural production;  agricultural policy;  international trade
 Date Published: 1993-09-22

 Avis juridique important|31993D050793/507/EEC: Commission Decision of 21 September 1993 on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC Official Journal L 237 , 22/09/1993 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 52 P. 0150 Swedish special edition: Chapter 3 Volume 52 P. 0150 COMMISSION DECISION of 21 September 1993 on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC(93/507/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 thereof, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (3), as last amended by Directive 92/36/EEC (4), and in particular Article 12 thereof, Whereas the presence of Venezuelan equine encephalomyelitis has been confirmed in Mexico; Whereas the appearance of Venezuelan equine encephalomyelitis in Mexico constitutes a serious threat to equidae of the Member States, taking into account the various movements of equidae; Whereas accordingly, it is necessary to prohibit the re-admission of registered horses after temporary export, the temporary admission and the import of equidae from Mexico; Whereas, for the sake of clarity, Council Decision 79/542/EEC (5), last amended by Commission Decision 93/435/EEC (6), should be amended to bring it into line with the measures provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States shall prohibit the temporary admission of registered horses, the re-admission of registered horses after temporary export and the import of equidae from Mexico. Article 2 In Part I of the Annex to Decision 79/542/EEC, the line referring to Mexico is hereby amended as follows: a reference to footnote (6) is added under the sub-heading 'Live animals' in the column for 'Special remarks'. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 224, 18. 8. 1990, p. 42. (4) OJ No L 157, 10. 6. 1992, p. 28. (5) OJ No L 146, 14. 6. 1979, p. 15. (6) OJ No L 201, 11. 8. 1993, p. 28.